LOGO [g77243image002.jpg]

EXHIBIT 10.48

July 22, 2010

Mr. Paul Sagan

[address]

Re: Employment Agreement

Dear Paul:

On behalf of Akamai Technologies, Inc. (the “Company”), this letter sets forth
the revised terms of your full-time employment as Chief Executive Officer
(“CEO”) of the Company effective September 7, 2010 (“Letter Agreement”).

1. Title and Duties.

Beginning September 7, 2010, you shall serve as CEO of the Company and shall
have all powers and duties consistent with this position, reporting to and
subject to the direction and control of the Company’s Chairman of the Board
(“Chairman of the Board”) and the Board of Directors (“Board”). You shall
perform such other duties and responsibilities on behalf of the Company as may
reasonably be assigned from time to time by the Chairman of the Board and/or
Board consistent with the position of CEO. In no way limiting the foregoing, you
will be responsible for the management and operational success of the Company,
including responsibility for the Company’s strategic plan, operating results,
particularly its quarterly and financial objectives, efficiency and
effectiveness of the Company’s management and business planning process,
positioning the Company to achieve its goals for profitable growth, and
compliance with applicable laws and regulatory requirements. You also shall be a
frequent public representative of the Company to investors, and prospective and
existing customers and partners.

2. Base Salary.

Your base salary shall initially continue at the annualized rate of $625,000 per
year ($52,083.33 per month). Your salary and bonus achievement shall be subject
to review annually by the Board of Directors or a committee thereof after
consideration of an assessment of your performance by the Nominating and
Governance Committee and recommendations by the Chairman of the Board.

3. Incentive Bonus.

You will be eligible for an incentive cash bonus in any year that the
Compensation Committee of the Company agrees to provide an incentive bonus plan
for the senior executive team. Your cash incentive bonus plan adopted by the
Compensation Committee in 2010 shall continue in effect as approved.



--------------------------------------------------------------------------------

4. Long Term Incentive Compensation.

You will be eligible to participate in any long-term equity incentive plan(s) in
any year that the Compensation Committee of the Company agrees to provides a
long-term equity incentive plan for the senior executive team.

5. Termination of Employment.

(a) Definitions

(i) “Cause” shall mean (i) misappropriation of material funds or property of the
Company; (ii) willful refusal to perform the duties assigned to you under this
Agreement; (iii) conviction of a felony; (iv) material breach of your covenants
as set forth in Sections 1 and 2 of the Non-Competition, Non-Solicitation,
Proprietary and Confidential Information Agreement, dated September 7, 2010, by
and between the Company and you (the “Proprietary Information Agreement”); or
(v) your continued material breach of the provisions of this Agreement after
being informed of such breach. To the extent any equity award issued to you
contains a different definition of “Cause”, the definition provided here shall
control.

(ii) A “Change of Control” of the Company shall mean:

(A) any merger or consolidation which results in the voting securities of the
Company outstanding immediately prior thereto representing immediately
thereafter (either by remaining outstanding or by being converted into voting
securities of the surviving or acquiring entity) less than 50% of the combined
voting power of the voting securities of the Company or such surviving or
acquiring entity outstanding immediately after such merger or consolidation;

(B) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (A) the then-outstanding shares of Common
Stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (B), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from the Company, (2) any acquisition by
the Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (4) any acquisition by any corporation pursuant to a transaction
which results in all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such transaction
beneficially owning, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
transaction (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, respectively;

(C) any sale of all or substantially all of the assets of the Company; or

(D) the complete liquidation of the Company.

 

2



--------------------------------------------------------------------------------

(iii) “Good Reason” shall mean the occurrence, without your written consent, of
any of the events or circumstances set forth in clauses (A) through (E) below;
provided that the Company, after receipt of written notice from you of such
occurrence within 90 days of the initial existence of such occurrence, has
failed to remedy the event or circumstance constituting Good Reason within 30
days of such notice:

(A) the assignment to you of duties inconsistent in any material respect with
your position as Chief Executive Officer of the Company (including status,
offices, titles and reporting requirements), authority or responsibilities as
set forth in this Agreement, or any other action or omission by the Company
which results in a material diminution in such position, authority or
responsibilities including, without limitation, a requirement that you report to
a corporate officer or employee instead of directly to the Board of Directors;

(B) a material reduction in your annual base salary as in effect on the date of
this Agreement or as the same was or may be increased thereafter from time to
time, other than in the case of reductions in base salary with respect to
similarly situated employees of the Company generally;

(C) a material diminution in (1) any material compensation or benefit plan or
program in which you participate or which is applicable to you immediately prior
to the date of this Agreement, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan or cash compensation) has been made with
respect to such plan or program, or (2) the cash bonus incentive opportunities
available to you, other than in the cases of (1) or (2) above of such diminution
by the Company that applies to similarly situated employees of the Company
generally;

(D) a change by the Company in the location at which you perform your principal
duties for the Company to a new location that is both (1) outside a radius of 35
miles from the your principal residence immediately prior to the date of this
Agreement and (2) more than 20 miles from the location at which you performed
your principal duties for the Company immediately prior to the date of this
Agreement; and

(E) any material breach by the Company of this Agreement.

To the extent any equity award issued to you contains a different definition of
“Good Reason”, the definition provided here shall control.

(b) Each party must give the other party at least thirty (30) days advance
written notice prior to terminating your employment, except that such notice is
not required in the event of your termination for Cause. Furthermore, there may
be cases in which the Company, in its sole discretion, determines that it is not
in the best interests of the Company to continue your employment for thirty
(30) days after giving you notice of termination, even if your termination is
not for Cause. In such cases, the Company reserves the right to provide you with
thirty (30) days pay, at your then-current base salary, in lieu of providing you
with thirty (30) days notice. Nothing in this provision is intended to, or does,
alter your status as an employee at will.

(c) If you are employed as of the date of a Change of Control of the Company and
within twelve (12) months following such Change of Control, your employment is
terminated by the surviving entity for any reason other than Cause or you resign
for Good Reason:

(i) you shall also be entitled to a lump sum cash payment equal to the sum of:
two (2) years of your then-current annualized base salary and two (2) times your
then-applicable

 

3



--------------------------------------------------------------------------------

annual incentive bonus at target. For purposes of this paragraph 5(c)(i), “bonus
at target” shall be as set forth in the terms of the then-applicable annual
incentive bonus plan;

(ii) notwithstanding anything to the contrary in any current or future grant
agreement governing the award of stock options, you shall be entitled to 100%
vesting of all outstanding unvested stock options held by you on the date of
termination;

(iii) notwithstanding anything to the contrary in any current or future grant
agreement governing the award of restricted stock units and in no way
diminishing your existing rights under any such agreement, you shall be entitled
to 100% vesting of all unvested restricted stock units (other than those
restricted stock units that vest only upon the achievement of performance
targets based on periods greater than one year (e.g., your 3-year cumulative
performance based-vesting RSUs) (“Long-Term Performance RSUs”)) held by you on
the date of termination; and

(iv) you shall be entitled to a lump sum payment of an amount equal to 12 times
the monthly premium for continued health and dental insurance coverage paid by
the Company on your behalf in the month preceding your termination.

(d) If you are involuntarily terminated by the Company for any reason other than
Cause and Section 5(c) does not apply, you shall be entitled to lump sum cash
payments equal to: one year of your then-current base salary; an amount equal to
12 times the monthly premium for continued health and dental insurance coverage
paid by the Company on your behalf in the month preceding your termination; and
an award of your then-applicable annual incentive bonus at target.

(e) In addition, if you are involuntarily terminated by the Company for any
reason other than Cause, the Company will make a lump sum payment to you equal
to the pre-tax value of the contribution you would have been entitled to receive
if your employment had continued through the end of the contribution period,
provided that the Company has a 401(k) matching plan in effect at the time of
such termination.

(f) You shall be considered to have been discharged for ‘Cause’ if the Company
makes a preliminary determination, within 30 days after your resignation, that
discharge for Cause was warranted, provided that, prior to making any final
determination of discharge for Cause, the Company gives you reasonable notice
and opportunity to be heard.

(g) If, while you are CEO of the Company, you die or are deemed to be suffer
from a “long term disability” (as that term is defined in the Company’s
then-current long term disability plan, provided you are disabled as defined in
Section 409A(a)(2)(C) of the Code of 1986, as amended and the applicable
Treasury Regulations), in addition to the benefits under any applicable Company
life insurance policy or long term disability plan to which you have subscribed,
you (or, in the event of your death, your estate) shall receive full vesting of
all of your stock options, RSUs (other than Long-Term Performance RSUs) and
other equity awards as well as a lump sum cash payment equal to: one (1) year of
your then-current base salary; an award equal to your then-applicable annual
incentive bonus at target, and an amount equal to 12 times the monthly premium
for continued health and dental insurance coverage paid by the Company on your
behalf in the month preceding your termination.

(h) In the event that your employment terminates due to your resignation and,
after you sign any release, the Company makes a final determination that
discharge for Cause is warranted, then such release shall not negate your
reasonable notice and opportunity to be heard nor your right to raise defenses
and/or claims against the Company regarding such determination.

(i) Any payments or benefits to be paid under this Section 5 shall be paid
within sixty (60) days after the your termination, provided you (or, in the
event of your death, an authorized representative

 

4



--------------------------------------------------------------------------------

of your estate) have executed the separation agreement providing for a release
of claims and such release has become effective within such 60 days; provided
that if such the last day of such sixty day period occurs in the calendar year
after the calendar year of termination, the payments and benefits shall be made
no earlier than January 1 of such subsequent calendar year. Any payments under
this Section 5 (or any other payments to be made to you under any other
agreement with the Company on the account of your termination of employment)
shall also be subject to Appendix A attached hereto. Any payments under this
Letter Agreement shall be paid less applicable withholdings for taxes and other
deductions required by law.

5A Golden Parachute Excise Taxes. Payments under this Agreement shall be made
without regard to whether the deductibility of such payments or benefits (or any
other payments or benefits) to you or for your benefit would be limited or
precluded by Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and without regard to whether such payments or benefits (or other
payments or benefits) would subject you to the federal excise tax levied on
certain “excess parachute payments” under Section 4999 of the Code (the “Excise
Tax”). Notwithstanding anything to the contrary in this Agreement or any other
agreement between you and the Company, in the event that any payment or benefit
to you or for your benefit, or any acceleration of vesting of any such payment
or benefit, by the Company, a person acquiring ownership or effective control of
the Company or ownership of a substantial portion of the Company’s assets, or
any entity whose relationship to the Company or such person requires attribution
of stock ownership between the parties under Section 318(a) of the Code, is
deemed to constitute an “excess parachute payment” within the meaning of
Section 280G of the Code (whether paid or payable, distributed or distributable
or accelerated or subject to acceleration pursuant to the terms of this
Agreement or otherwise, including, without limitation, any additional payments
required under this Section 5A) (the aggregate of such amounts being referred to
herein as the “Excess Parachute Payments”), then you shall be entitled to
receive an additional payment, not to exceed $5.0 million (a “Gross-Up
Payment”), of an amount such that, to the maximum extent possible given such
$5.0 million cap, after payment by you of all taxes imposed upon the Gross-Up
Payment and any interest or penalties imposed with respect to such taxes, you
retain an amount of the Gross-Up Payment equal to the sum of: (a) the Excise Tax
imposed upon the Excess Parachute Payments; and (b) the product of any
deductions disallowed on your return because of the inclusion of the Gross-Up
Payment in your adjusted gross income and the highest applicable marginal rate
of federal income taxation for the calendar year in which the Gross-Up Payment
is to be made. For purposes of determining the amount of the Gross-Up Payment,
you shall be deemed to have: (x) paid federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made; (y) paid applicable state and local income taxes
at the highest rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes; and
(z) otherwise allowable deductions for federal income tax purposes at least
equal to those which would be disallowed because of the inclusion of the
Gross-Up Payment in your adjusted gross income. The payment of a Gross-Up
Payment under this Section 5A shall in no event be conditioned upon the
termination of your employment or the receipt of severance benefits under this
Agreement. Upon your written request, the determination as to whether any of
your payments and benefits include Excess Parachute Payments and, if so, the
amount of such payments, the amount of any Excise Tax owed with respect to such
payments, and the amount of any Gross-Up Payment shall be made at the Company’s
expense by the Company’s certified public accounting firm as of immediately
prior to the consummation of the change in control in respect of which the
Gross-Up Payment is to be made, or such other certified public accounting firm
designated by the Company prior to such change in control. You agree to provide
such accounting firm with all information reasonably necessary for it to
complete its analysis and otherwise to cooperate with all reasonable requests by
the Company or such accounting firm in connection therewith. Notwithstanding the
foregoing, if the Internal Revenue Service shall assert an Excise Tax liability
that is higher than the Excise Tax (if any) determined by the accounting firm
described in the immediately preceding sentence, the Company shall, promptly
following receipt of evidence to that effect, augment the Gross-Up Payment to
reflect such higher Excise Tax liability (subject to the $5.0 Million cap set
forth above). The Gross-Up Payment shall be paid to you as

 

5



--------------------------------------------------------------------------------

soon as practicable following the determination of liability but in any event no
later than the end of the taxable year next following the taxable year in which
you remit the taxes related to the Gross-Up Payment.

6. Employee Benefits.

Except as provided herein, you shall be entitled to health insurance, vacation,
and other employee benefits provided to senior executives of the Company, so
long as and to the extent any such benefit is provided by the Company and
provided you meet any eligibility requirements to participate. The Company may
alter, modify, add to or delete any employee benefits maintained for its
employees generally at any time, as it, in its sole judgment, determines to be
appropriate.

7. Invention And Non-Disclosure Agreement And Non-Competition and
Non-Solicitation Agreement.

You agree to execute the Proprietary Information Agreement contemporaneously
with the execution of this Letter.

8. No Term.

This Letter is not to be construed as an agreement, expressed or implied, to
employ you for any stated term. You will remain an employee at will. Either you
or the Company may terminate the employment relationship at any time for any
reason.

9. Amendment.

This Letter may be amended or modified only by a written instrument executed by
both the Company and you. In the event that a new President of the Company does
not commence work on September 7, 2010, the parties agree to amend this
agreement to reflect the retention of such title by you.

10. Governing Law.

This Letter shall be governed by and in accordance with the laws of the
Commonwealth of Massachusetts without regard to conflict of laws provisions. Any
action, suit, or other legal proceeding which is commenced to resolve any matter
arising under or relating to any provision of this Letter shall be commenced
only in a court of the Commonwealth of Massachusetts (or, if appropriate, a
federal court located within Massachusetts), and you and the Company each
consents to the jurisdiction of such a court.

11. Successors and Assigns.

This Letter shall be binding upon and inure to the benefit of both parties and
their respective successors and assigns, including any corporation with which or
into which the Company may be merged or which may succeed to its assets or
business, provided, however, that your obligations are personal and shall not be
assigned by you.

12. Notice.

Any notice required to be given hereunder may be delivered by hand, deposited
with a nationally recognized overnight courier, sent by confirmed facsimile, or
mailed by registered or certified mail, return receipt requested, postage
prepaid, in each case to the address of the receiving party indicated below, or
such other address as either party may notify the other in writing. Notice to
Paul Sagan: at 5 Sunset Ridge, Lexington, MA 02421, with a copy which shall not
constitute notice to Martin Hall, Esquire, Ropes & Gray, One International
Place, Boston, MA 02110; Notice to Akamai Technologies: at 8 Cambridge Center,
Cambridge, MA 02142 attention General Counsel.

 

6



--------------------------------------------------------------------------------

13. Entire Agreement.

This Letter should be read in conjunction with the Proprietary Information
Agreement, which is incorporated by reference herein. Such agreements supersede
your January 4, 2005 employment agreement, as amended.

Please sign below to indicate your acceptance of the terms of this Letter
Agreement.

 

Very truly yours, AKAMAI TECHNOLOGIES, INC. By:  

/s/ George H. Conrades

  George H. Conrades

*                         *                        *

I accept the terms of this Letter Agreement with Akamai Technologies, Inc. as
set forth herein.

 

By:  

/s/ Paul Sagan

Paul Sagan July 22, 2010

 

7



--------------------------------------------------------------------------------

APPENDIX A

PAYMENTS SUBJECT TO SECTION 409A

1. Subject to this Appendix A, payments or benefits under Agreement that are
payable with respect to your termination of employment shall begin only upon the
date of your “separation from service” (determined as set forth below) which
occurs on or after the termination of your employment. The following rules shall
apply with respect to distribution of the payments and benefits, if any, to be
provided to you under this Agreement:

A. It is intended that each installment of the payments and benefits provided or
referenced under Section 5 of this Agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Code and the guidance issued
thereunder (“Section 409A”). Neither the Company nor you shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

B. If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the payments and benefits shall be made on the dates and terms
set forth in Section 5 of this Agreement (or other applicable agreement).

C. If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:

(i) Each installment of the payments and benefits payable with respect to
termination of your employment that, in accordance with the dates and terms set
forth in the relevant agreement, will in all circumstances, regardless of when
the separation from service occurs, be paid within the period of time permitted
under Treasury Regulation Section 1.409A-1(b)(4) shall be treated as a
short-term deferral within the meaning of such Section to the maximum extent
possible; and

(ii) Each installment of the payments and benefits payable that is not described
in this Appendix A, 1.C.i. above and that would, absent this subsection, be paid
within the six-month period following your “separation from service” from the
Company shall not be paid until the date that is six months and one day after
such separation from service (or, if earlier, your death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following your separation from service and any subsequent installments, if
any, being paid in accordance with the dates and terms set forth in this
Agreement (or other applicable agreement); provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of your second taxable year following his taxable year in which the
separation from service occurs.

(iii) The determination of whether and when your separation from service from
the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of

 

8



--------------------------------------------------------------------------------

this Appendix A, 1.C.iii., “Company” shall include all persons with whom the
Company would be considered a single employer under Section 414(b) and 414(c) of
the Code.

2. All reimbursements and in-kind benefits provided this Agreement shall be made
or provided in accordance with the requirements of Section 409A to the extent
that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the your lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

9